NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROBERT A. DUBSKY,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5123
Appea1 from the United States Court of Federa1
C1aims in case no. 05-CV-397, Judge Thomas C. Whee1er.
ON MOTION
ORDER
Robert A. Dubsky moves for leave to file his opening
brief out of time."‘
* The court notes that the brief contains footnotes
that are not in the required 14 point type The court
waives the requirement in this instance but directs coun-
se1's attention to the ru1es. Fed. R. App. P. 32(a)(5)(A).

DUBSKY V. US 2
Upon consideration thereof,
IT ls OR1)ERED THAT:
The motion is granted The mandate is recalled, the
dismissal order is Vacated, and the appeal is reinstated.
The United States should calculate its brief due date from
the date of filing of this order.
FoR THE COURT
l'1AR 1 2 2012
/s/ J an Horbal§,;
Date J an Horba1y
Clerk
cc: EdWard A. Zimmerman, Esq.
D0uglas K. Mickle, Esq.
25 ` FlLEo
S U.S. CUURT 0F APPEALS FUH
THE FEDERAL ClRCUlT
HAR 12 2012
JAN HORBALY
CLEHK